DETAILED ACTION

Summary
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s arguments and claims amendments filed on January 26, 2022 have been entered into the file. Currently, claims 1-6, 8, 9-12, 14, and 18 are amended, claims 7 and 17 are cancelled, and claims 9-16 and 18 are withdrawn; resulting in claims 1-6 and 8 pending for examination.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 also recites the limitation “wherein an initial conductivity of the stable conductive myocardial patch is 1-10 S/m” in line 4. The limitation is indefinite because it is unclear what “initial” is with respect to. For example, is it the conductivity before implementation in the body as a myocardial patch, before the patch is strained, etc.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-6 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ugbolue (US 2011/0046715)1 in view of Melody (US 5853794)1 and Kapnisi (“Auxetic Cardiac Patches with Tunable Mechanical and Conductive Properties toward treating Myocardial Infarction”)1,2,3.
With respect to claims 1-2, 4, 6, and 8, Ugbolue teaches auxetic (negative Poisson’s ratio) knit fabric structure from at least two sets of component yarns (paragraph [0012]). FIG. 2 shows a honeycomb fabric where substructures (structural unit) exhibit auxetic (negative Poisson’s ratio) structural unit) are concave hexagons. The fabric structure provides an effective negative Poisson’s ratio with a value ranging between 0 and about -5.0, in certain embodiments between 0 and about -1, depending on tricot course and/or chain course length (paragraph [0012]). As can be seen in FIG. 3, the knitted fabric is made of loops, with a high-elastic in-lay component (FIG. 3; paragraph [0036]). With reference to a substructure (structural unit) of FIG. 2, during stretch deformation in the wale direction, the distance between points c and f increases (expands in a perpendicular direction of a tensile load) (FIGs. 2-4; paragraph [0028]). The knit may be used in articles for medical application (paragraph [0015]).
The Poisson’s ratio range of Ugbolue substantially overlaps the claimed range in the instant claim 1. It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. See MPEP 2144.05 (I). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have selected from the overlapping portion of the range taught by Ugbolue, because overlapping ranges have been held to establish prima facie obviousness.
Ugbolue further teaches the auxetic (negative Poisson’s ratio) knit fabric net structure comprises at least two sets of component yarns (paragraph [0012]). A high elastic yarn is placed between the stitch wale in the knitting direction to ensure that the fabric structure will retain the necessary configuration after relaxation (elastic yarns pull surrounding units to shrink and fold) (FIGs. 2-4; paragraph [0029]). While Ugbolue does not explicitly state that the ground yarn used to form the loops has a different elasticity than the high elastic yarn, the ordinary artisan would recognize that the ground yarn has a lower elasticity than the high elasticity yarn based on identifying one of the yarns as “high elastic” and the use of the high elastic yarn to maintain the necessary structural configuration after relaxing (paragraph [0029]) which implies the shape would not be maintained due to the absence of the high elastic yarn. Polylactate is indicated by Ugbolue as a suitable fiber (paragraph [0013]). It is noted that the instant specification uses a polylactic acid yarn as the inelastic yarn (see e.g., Example 3 on page 16).
Ugbolue further teaches a warp knit fabric with polyester as the ground yarn and a polyurethane yarn sheathed in polyester as a high elastic in-lay component (paragraph [0036]). The polyester yarn is present in guide bars 1-4 (i.e., 4 polyester yarns) and the polyester covered Lycra yarns are guide bars 5 and 6 (i.e., 2 elastic yarns) (Table 1).
Ugbolue further teaches that improvements to the strength and stiffness of knit composites can be achieved by incorporation of float stitches into basic architecture (paragraph [0006]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have optimized the amount of floats to include the claimed range. One would have been motivated to provide enough floats such that the desired strength and stiffness is achieved. It has been held that, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See MPEP 2144.05(II). Additionally, to one of ordinary skill in the art it would have been obvious to try the floats in a coarse where the elastic yarns are located or a coarse where the inelastic yarns are located in order to determine which provides the desired strength and stiffness of the knit.
Ugbolue is silent as to the yarns having a conductive coating on the surface wherein the conductive coating is synthesized by a polymerization reaction of a conductive polymer monomer, a dopant, and an oxidant.
Melody teaches a process for depositing a coating or film of polyaniline from a solution that uses a solvent characterized by a lower toxicity, lower vapor pressure, higher solvency for inorganic salts, higher boiling point, and higher dielectric constant than xylene-based solvent systems used previously (col. 1, lines 49-54). The polymer is used to form conductive articles such as fibers, films, and coatings (particularly coatings for dissipating static electricity) (col. 1, line 66 – col. 2, line 2). The acid dopants used for the polyaniline-based polymers are preferably 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the fibers of Ugbolue to be coated with the conductive polyaniline coating of Melody in order to dissipate static electricity.
Ugbolue in view of Melody is silent as to the initial conductivity being 1-10 S/m, an anisotropy ratio being 1.99-571, and the fabric being a myocardial patch and as to the use of an oxidant, wherein the oxidant is ammonium persulfate, potassium dichromate, ferric chloride, or potassium iodide.
Kapnisi teaches a biomaterial design for cardiac patches to treat myocardial inflammation (1. Introduction). The material is auxetic and the design used is known as the re-entrant honeycomb or “bow-tie” deformation mechanism (FIG. 1A; 2.1 Design and Fabrication of Auxetic Cardiac Patches). A particularly interesting feature of this bow-tie geometry is that it is anistropic, that is, stiffer in one direction than the other, which is similar to native heart tissue (2.1 Design and Fabrication of Auxetic Cardiac Patches). The patch is conductive which allows the patch to interface with electroresponsive tissues such as the heart (abstract). For a cardiac patch to be successful, the biomaterial design will benefit from considering and optimizing the cytocompatibility, electrical conductivity, and mechanical properties (1. Introduction). The conductive material used is polyaniline and phytic acid grown on a chitosan surface (2.1 Design and Fabrication of Auxetic Cardiac Patches). The material has conductivity in the 10-2 S/cm (1 S/m) range (2.3 Characterization of Conductivity).
Since both Ugbolue in view of Melody and Kapnisi teach auxetic structures with structural units in the form of concave hexagons for use in medical applications utilizing a polyaniline polymer, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the fibers of Ugbolue in view of 
Kapnisi further teaches that by adjusting the length dimension A, the length dimension B, and the angle θ of the bow-tie pattern, the patch can be tuned to have an anisotropic ratio of effective stiffness matching the reported ratio for heart tissue (1.9-3.9) (2.2 Characterization of Tunable Mechanical Properties). This technique provides greater flexibility and control over a wide range of anisotropic mechanical properties, allowing the material to be tailored to match patient needs with varying ages or health conditions (2.2 Characterization of Tunable Mechanical Properties).
Since both Ugbolue and Kapnisi teach auxetic structures with structural units in the form of concave hexagons for use in medical applications, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the structural units of Ugbolue to have an anisotropic ratio of 1.9-3.9 by adjusting the parameters taught by Kapnisi, in order to allow use with heart tissue as well as allowing tailoring of the material to match patient needs with varying ages or health conditions.
Kapnisi further teaches ammonium persulfate is used to trigger the polymerization of the aniline in situ (2.1 Design and Fabrication of Auxetic Cardiac Patches).
Since both Ugbolue in view of Melody and Kapnisi teach conductive polyaniline, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the polyaniline of Ugbolue in view of Melody to include ammonium persulfate as the oxidant in order to trigger polymerization of the aniline in situ.
Ugbolue in view of Melody and Kapnisi teaches the claimed invention above but does not expressly teach a relative resistance change of less than 5% at 50% tensile strain. It is reasonable to presume that the relative resistance change is inherent to Ugbolue in view of Melody and Kapnisi. Support for said presumption is found in that Ugbolue in view of Melody and Kapnisi teaches the same concave hexagon structure as the claimed invention as well as the same coating materials as disclosed in claim 8, and is therefore expected to have the same properties of the claimed invention.


With respect to claim 3, Ugbolue in view of Melody and Kapnisi teaches all the limitations of claim 1 above. It is noted that claim 3 further limits the specifics of the woven embodiment, but does not further limit the patch to be woven. Ugbolue teaches a knitted fabric (paragraph [0012]), and therefore reads on the knitted embodiment recited in claim 1 and thus reads on claim 3, because claim 3 does not further limit the knitted embodiment.

With respect to claim 5, Ugbolue in view of Melody and Kapnisi teaches all the limitations of claim 4 above. Ugbolue further teaches the use of a polyurethane core yarn with a polyester sheath as a high elastic in-lay component (paragraph [0036]). Ugbolue also teaches the first and second yarn components can comprise natural fibers, manufactured fibers, and combinations thereof, with a potential option being polylactate (PLA) (polylactic acid) (paragraph [0013]). To one of ordinary skill in the art, it would have been obvious to try the materials listed in paragraph [0013] in order to determine which provides the desired negative Poisson’s ratio. See MPEP 2143.

Response to Arguments
Response – Claim Rejections 35 USC §112
Some of the rejections of claims 1-8 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention, are overcome by Applicant’s arguments and amendments to the claims in the response filed January 26, 2022.
On page 10 of the response Applicant submits that the amendment “wherein the conductive myocardial patch is stretched” in line 8 makes the recitation of “initial conductivity” clear and definite since the “initial conductivity” relates to the patch before the patch is stretched.
The Examiner respectfully disagrees. Due to the use of “and” at the end of line 7 the amendment in line 8 reads as the relative resistance change is measured when the conductive myocardial patch is stretched, rather than the initial conductivity. There is no indication in claim 1 that the “initial” conductivity is the conductivity prior to stretching, or that the act of stretching is related to the “initial conductivity” at all. It is recommended to amend the claim to recite –wherein an initial conductivity prior to stretching of the conductive myocardial patch is 1-10 S/m—to aid in overcoming the rejection.

Response – Claim Rejections 35 USC §103
Applicant’s arguments filed January 26, 2022 have been fully considered but they are not persuasive.
On pages 15-16 of the response Applicant submits that Melody only discloses a conductive coating made of acid-doped polyaniline-based polymer and sulfonic acid dopants, but does not disclose or suggest any oxidant of the instant invention. Applicant submits that Kapnisi does not cure this deficiency because the conditions of the in situ aniline polymerization such as the substrate material, the substrate surface, and the combination of the dopant and oxidant are substantially different between the instant invention and Kapnisi. In Kapnisi the dopant is phytic acid, which is different from the claimed invention in claim 8.
The Examiner respectfully disagrees. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). As discussed in the rejection of claim 1 previously and above, the combination of Ugbolue in view of Melody and Kapnisi was relied on to teach the limitations of claim 1. Specifically, Ugbolue was relied on to teach the auxectic knit fabric structure comprising fibers of different elasticities, Melody was relied on to teach the conductive coating synthesized from a conductive polymer monomer and a dopant, and Kapnisi was relied on to teach the use of an oxidant polymerization reaction of the conductive coating. Kapnisi was not relied on to teach the dopant used, Melody was. Therefore the combination of Ugbolue in view of Melody and Kapnisi teaches all the limitations of amended claim 1.
Applicant states that the substrate material and the substrate surface effect the conditions of in situ aniline polymerization, however Applicant has not provided any evidence in the prior art that suggests the benefits suggested by Kapnisi of using the oxidant (in situ polymerization of the aniline) would not be observed when combined with the polymerization reaction of aniline described in Melody. The arguments of counsel cannot take the place of evidence in the record. See MPEP 716.01(c)(II). It is noted that other than the substrate being in the form of a fiber, specifics of the substrate material or the substrate surface are not claimed. It is also noted that claim 1 (and claim 8) only specifies the reactants of the conductive coating and not the final polymer. Therefore even if the surface effects the polymerization the combination above still reads on claims 1 and 8 because the same reactants as used are claimed.

On page 17 of the response Applicant submits that Melody does not disclose that the polyaniline coating is on the surface of the yarn with different contractility (elasticity) to suggest that the coating may be suitable for the coating of fibers with different contractility to make fabric with strain insensitivity.
The Examiner respectfully disagrees. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). As discussed in the rejection of claim 1 previously and above, the combination of Ugbolue in view of Melody and Kapnisi was relied on to teach the limitations of claim 1. Specifically, Ugbolue was relied on to teach the auxectic knit fabric structure comprising fibers of different elasticities, Melody was relied on to teach the conductive coating synthesized from a conductive polymer monomer and a dopant, and Kapnisi was relied on to teach the use of an oxidant polymerization reaction of the conductive coating. Melody was not relied on to teach the yarns with different elasticity, Ugbolue was. Therefore the combination of Ugbolue in view of Melody and Kapnisi teaches all the limitations of amended claim 1.
Additionally, the combination suggested above uses the materials specified in claim 8. Therefore the ordinary artisan would expect that the conductive coating of Ugbolue in view of Melody and Kapnisi would behave in the same way as the claimed invention as described in the inherency argument in the rejection of claim 1 above.

On page 18 of the response Applicant submits that Kapnisi’s coated and patterned film is distinguishable from the instant invention which is “a knitted fabric or a woven fabric with a concave polygon structural unit, wherein the knitted fabric or the woven fabric is composed of yarns with a conductive coating on a surface of the yarns … the yarns are yarns with different elasticities”.
The Examiner respectfully disagrees. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). As discussed in the rejection of claim 1 previously and above, the combination of Ugbolue in view of Melody and Kapnisi was relied on to teach the limitations of claim 1. Specifically, Ugbolue was relied on to teach the auxectic knit fabric structure comprising fibers of different elasticities, Melody was relied on to teach the conductive coating synthesized from a conductive polymer monomer and a dopant, and Kapnisi was relied on to teach the use of an oxidant polymerization reaction of the conductive coating. Kapnisi was not relied on to teach the knitted structure comprising yarns with different elasticities, Ugbolue was. Therefore the combination of Ugbolue in view of Melody and Kapnisi teaches all the limitations of amended claim 1.
Additionally, as discussed in the rejection above, both Ugbolue and Kapnisi teach auxetic structures with structural units in the form of concave hexagons for use in medical applications. One of ordinary skill in the art would have been motivated to look at the effect of the auxetic shapes in Kapnisi to modify the shapes of Ugbolue. Additionally, both Melody and Kapnisi teach polyaniline coatings, therefore one of ordinary skill in the art would have been motivated to look to the teachings of Kapnisi to modify the polyaniline coating of Melody.

On pages 18-19 of the response Applicant submits that nothing in Kapnisi and Melody motivates the necessary polymerization to achieve the instant polymerization for making the conductive coating on the yarns with different elasticities as recited in claim 1.
The Examiner respectfully disagrees. It is noted that claim 1 (and claim 8) only specifies the reactants of the conductive coating and not the final polymer. As discussed above, Ugbolue in view of Melody and Kapnisi teaches all the limitations of claim 1 as well as the specific materials recited in claim 8. Therefore Ugbolue in view of Melody and Kapnisi teaches the necessary polymerization specified in the claimed invention.
Additionally, the combination suggested above uses the materials specified in claim 8. Therefore the ordinary artisan would expect that the conductive coating of Ugbolue in view of Melody and Kapnisi would behave in the same way as the claimed invention as described in the inherency argument in the rejection of claim 1 above. In response to applicant's argument that nothing in Kapnisi and Melody motivates the necessary polymerization to achieve the instant polymerization for making the conductive coating on the yarns with different elasticities as recited in claim 1, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).

On pages 19-21 Applicant submits that the prior art references do not recognize the issues identified by the instant inventors.
In response to applicant's argument that the prior art references do not recognize the issues identified by the instant inventors, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Larissa Rowe Emrich whose telephone number is (571)272-2506. The examiner can normally be reached Monday - Friday, 7:30am - 4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 

LARISSA ROWE EMRICH
Examiner
Art Unit 1789



/LARISSA ROWE EMRICH/Examiner, Art Unit 1789                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
    

    
        1 Previously presented
        2 Cited in IDS
        3 Copy provided with IDS filed May 24, 2021 used as reference